DETAILED ACTION
Election/Restrictions
Claims 1-16, 33 and 35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-32 and 34, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/22/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein at least a portion of a first recess of the one or more recesses is formed directly over a first LED of the one or more LEDs; and wherein at least a first region of the wavelength-conversion material is disposed within the first recess, such that the first region of the wavelength-conversion material is in direct contact with one of the one or more LEDs in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-17 are also allowed as they depend from an allowed base claim.
With respect to claim 18, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest applying an opaque encapsulant around and between surrounding the one or more LEDs; wherein at least a portion of a first recess of the one or more recesses is formed directly over a first LED of the one or more LEDs; and wherein at least a first region of the wavelength-conversion material is disposed within the first recess, such that the first region of the wavelength-conversion material is in direct contact with one of the one or more LEDs 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 18. Therefore, claim 18 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 19-32 and 34 is also allowed as it depends from an allowed base claim.
With respect to claim 33, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a protective layer disposed over the one or more regions of the color-filtering material and on the second side of the light-transmissive layer, the protective layer comprising recesses formed in a surface thereof that is nearest to the one or more regions of the color-filtering material, wherein the recesses are respectively aligned with at least one edge of the one or more regions of the color-filtering material; an opaque material disposed within each of the recesses; and an opaque encapsulant disposed around and between the plurality of LEDs in combination with the remaining limitations called for in claim 33.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 33. Therefore, claim 33 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record.
With respect to claim 35, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the color-filtering layer is disposed on, or at least partially within, the one or more encapsulating layers and between the plurality of LEDs and the one or more encapsulating layers 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 35. Therefore, claim 35 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        April 20, 2021